19-08289-rdd      Doc 5        Filed 09/18/19    Entered 09/18/19 20:11:39         Main Document
                                                Pg 1 of 10


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
James I. McClammy
Marc J. Tobak
Gerard X. McCarthy
Proposed Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11
PURDUE PHARMA L.P., et al.,                                        Case No. 19-23649 (RDD)
                           1                                       (Jointly Administered)
                Debtors.

PURDUE PHARMA L.P., et al.,
                                                                   Adv. Pro. No. 19-08289 (RDD)
                Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
                Defendants.


                    DECLARATION OF JESSE DELCONTE
     IN SUPPORT OF DEBTORS’ MOTION FOR A PRELIMINARY INJUNCTION


1
 The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the
applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue
Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue
Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745),
Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue
Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical Products L.P. (3902),
Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P. (7502),
Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201
Tresser Boulevard, Stamford, CT 06901.
19-08289-rdd        Doc 5   Filed 09/18/19    Entered 09/18/19 20:11:39        Main Document
                                             Pg 2 of 10


I, Jesse DelConte, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

               1.      I submit this declaration (“Declaration”) in support of the Debtors’

Motion for a Preliminary Injunction, filed contemporaneously herewith.

               2.      The statements in this Declaration are, except where specifically stated,

based on: (a) my personal knowledge of the Debtors’ operations and finances based on my work

as an employee of AlixPartners, LLP (“AlixPartners”), the financial advisor to the Debtors;

(b) my review of relevant documents; (c) information provided to me by employees of

AlixPartners working under my supervision; (d) information provided to me by, or discussions

with, the members of the Debtors’ management team, their employees, or their other advisors;

and/or (e) my general experience and knowledge.

               3.      I am a Director at AlixPartners, a corporate advisory and restructuring

firm that has its principal office at 909 3rd Ave, New York, New York 10022. I specialize in

providing leadership to troubled and underperforming companies and advising senior executives,

boards of directors, and creditors. I have approximately 15 years of experience working with

distressed companies across numerous industries, including pharmaceuticals, retail/apparel,

technology, energy, automotive, industrial and business services, and industrial manufacturing. I

have provided advisory services to debtors, secured creditors, unsecured creditors, equity

holders, and trustees, in out-of-court and in-court scenarios.

               4.      Before AlixPartners purchased Zolfo Cooper, LLC (“Zolfo Cooper”) in

2018, I was employed by Zolfo Cooper, a financial advisory and interim management company

that provided restructuring services to companies and their stakeholders, for ten years. During

the last three years that I was employed by Zolfo Cooper, I served as a Senior Director. During

my time at Zolfo Cooper, I advised numerous companies through successful in-court and out-of-


                                                  2
19-08289-rdd        Doc 5   Filed 09/18/19    Entered 09/18/19 20:11:39        Main Document
                                             Pg 3 of 10


court restructurings. These companies include Sabine Oil & Gas Corp., Avaya Inc., Cenveo Inc.,

and Fullbeauty Brands. During these engagements I was responsible for critical aspects of the

restructuring, including cash flow forecasting, business plan development, lender negotiations,

and U.S. Trustee and court reporting requirements. Prior to my time at Zolfo Cooper, I spent

approximately five years as an analyst at Seneca Financial Group, Inc., where I provided

restructuring advisory services to companies and lenders, as well as litigation support services to

various litigants. I received a B.S. with a concentration in commerce from the University of

Virginia in 2003 and hold the Chartered Financial Analyst designation.

               5.      Since March 5, 2019, AlixPartners has been one of the principal advisors

to the Debtors’ main operating entity, Purdue Pharma L.P. (“Purdue Pharma,” and together

with all Debtors, “Purdue” or the “Debtors”), and today, to all of the Debtors. As an advisor to

the Debtors, I am actively involved in the Debtors’ operations and have been working

cooperatively with PJT Partners and Davis Polk & Wardwell LLP (“Debtors’ Other

Restructuring Advisors,” collectively with AlixPartners, “Debtors’ Restructuring Advisors”)

to advise the Debtors on decisions related to the Debtors’ business operations and the impacts of

the Debtors’ ongoing restructuring activities.

               6.      In the six months that my team and I have been working with the Debtors,

we have assisted management and the Debtors’ Other Restructuring Advisors on a number of

different work streams. I, and the members of my team, work closely with the Debtors’

management and employees. In any given week, I typically work three or four days at Purdue

Pharma’s headquarters in Stamford, Connecticut. In the course of my work I have frequent

conversations—often multiple times a day—with the Debtors’ employees and senior




                                                 3
19-08289-rdd        Doc 5   Filed 09/18/19    Entered 09/18/19 20:11:39        Main Document
                                             Pg 4 of 10


management, including Purdue Pharma’s chief financial officer. Work streams on which my

colleagues and I have assisted include:

    •   Preparing the Debtors’ first day pleadings to ensure a seamless transition to operating on
        a post-petition basis, including with respect to any post-petition reporting requirements;

    •   Developing potential cost reduction strategies, business plans, and growth initiatives
        related to the integration of the businesses of Rhodes Pharmaceuticals L.P. and Rhodes
        Technologies in order to maximize the go-forward profitability of the Debtors’ business
        and the value of the Debtors’ estate;

    •   Assisting management and the Debtors’ Other Restructuring Advisors in evaluating
        potential funding needs and potential financing sources;

    •   Working with the Debtors’ Other Restructuring Advisors to prepare materials for the
        Debtors’ Board of Directors (“Board”) and Board committees, including the Special
        Committee; and

    •   Reviewing and advising on operational decisions and their impact on the Debtors’
        restructuring strategy.

               7.      Both before and after AlixPartners began advising the Debtors in March
                             2
2019, certain of the Debtors have been subject to a massive volume of litigation related to the

Debtors’ marketing and sale of opioid-related medications (“Pending Actions”). The Pending

Actions, which currently total more than 2,600 lawsuits, tie up a great deal of the Debtors’

operational resources and management’s time. Indeed, in the course of performing my duties at

Purdue, I have observed that certain employees are, at times, unable to respond to AlixPartners’

requests in connection with the above-mentioned work streams because activities related to the

Pending Actions require their attention. As described below, the Pending Actions require the



2
  Although I understand that only certain of the Debtors (Purdue Pharma L.P.; Purdue Pharma
Inc.; Purdue Pharma Manufacturing L.P.; Purdue Pharmaceuticals L.P.; Purdue Transdermal
Technologies L.P.; Purdue Pharmaceutical Products L.P.; Purdue Pharma of Puerto Rico;
Rhodes Pharmaceuticals L.P.; Rhodes Technologies; and Avrio Health L.P.) are defendants in
the litigations, I use the term “Debtors” for ease of reference.


                                                 4
19-08289-rdd        Doc 5   Filed 09/18/19    Entered 09/18/19 20:11:39        Main Document
                                             Pg 5 of 10


Debtors’ management team to devote significant attention to these litigations rather than to

maximizing the value of the Debtors’ businesses.

               8.      To address the Pending Actions, the Debtors have worked with over 60

law firms and consulting firms. The time and resources required to monitor and manage the

various work streams for these firms and to oversee and manage the Pending Actions, and any

responses thereto, is enormous. Altogether, the Pending Actions require a significant amount of

the available time and resources of management and of the Board and divert them from their core

tasks of managing the business and maximizing its value.

               9.      Since March 2019, the Debtors have found it necessary to hold Board

meetings multiple times every month. Before March 2019, the Debtors typically held board

meetings on a monthly basis. Since March 2019, the primary topic of discussion at Board

meetings, and the reason that these meetings have been held so frequently, is not operational

aspects of the business but rather the status of the Pending Actions and strategic responses to

those suits. Purdue’s General Counsel, Marc Kesselman, devotes a substantial portion of his

time to matters related to the Pending Actions, and Purdue has a number of employees whose

sole or primary responsibility is to help manage the Pending Actions. In addition, many senior

employees of Purdue must devote significant time and efforts to litigation-related matters.

               10.     Discovery, in particular, consumes substantial management and employee

time, as the Pending Actions impose onerous discovery demands upon the Debtors. For

example, Jon Lowne, the chief financial officer of Purdue Pharma was recently deposed in State

of Rhode Island, ex rel. Peter F. Neronha, Attorney General v. Purdue Pharma L.P., et al., C.A.

No. PC2018-4555 (R.I.) in the capacity of a corporate representative. That deposition lasted

approximately a full day and required approximately 30 hours of Mr. Lowne’s time to prepare.


                                                 5
19-08289-rdd      Doc 5    Filed 09/18/19     Entered 09/18/19 20:11:39         Main Document
                                             Pg 6 of 10


               11.     To date, there have been many depositions of the Debtors’ present or

former directors, officers, or employees in the Pending Actions, requiring current management

and employees to sit through many more hours of preparation time. Many of these employees, in

fact, have sat for multiple days of depositions. It is expected that some, and perhaps all, of these

current employees and managers, as well as potentially others, will be called for depositions in

the future.

               12.     Depositions are not the only discovery device that requires the attention of

the Debtors’ management and employees. Purdue has been responding to written discovery

demands in cases across the country. These consist of interrogatories, requests for production of

documents, and requests for admission. Plaintiffs typically serve dozens of individual questions

in their interrogatories, and often serve more than one set of interrogatories. Many of these

questions require Purdue employees to conduct a significant amount of research, sometimes

relating to information dating back 20 years. Although a team of outside counsel is responsible

for drafting initial answers, employees at Purdue must be involved to assist counsel in

researching and providing answers and verifying the accuracy of proposed responses. In many

cases, this requires Purdue employees to gather large volumes of documents, data, or other

information.

               13.     For example, Purdue Pharma’s Controller spends a significant amount of

time on matters related to the Pending Actions, which include reading and verifying responses to

interrogatories, preparing financial schedules in response to discovery-related requests, and

analyzing historical sales and profit data to provide supporting detail. Purdue Pharma’s

Treasurer and Director of Business Development Finance also spends a significant amount of

time on matters related to the Pending Actions, including providing financial analyses and


                                                 6
19-08289-rdd      Doc 5     Filed 09/18/19     Entered 09/18/19 20:11:39         Main Document
                                              Pg 7 of 10


responding to questions in connection with written discovery. Other employees in various

financial roles are also required to provide support for these activities.

               14.     In addition to written discovery, the Debtors have been subject to

extensive document discovery. The Debtors have produced millions of documents in connection

with the Pending Actions, including millions of documents in the MDL alone. Setting aside the

immense vendor costs associated with managing this discovery—in 2019, the Debtors have spent

approximately $1 million per month on discovery vendors—the processes of collecting,

reviewing, and approving productions inevitably distracts management and other employees

from their core business responsibilities.

               15.     In addition to the time and resources spent by those employed by the

Debtors, the Pending Actions have exacted significant human capital costs. In particular, the

Pending Actions have created a state of uncertainty, volatility, and doubt regarding the Debtors’

future. This has manifested in two important respects.

               16.     First, uncertainty is frustrating, and is likely thwarting, the Debtors’ efforts

to retain talent. Since 2018, several of the Debtors’ key employees have resigned, including: the

Chief Medical Officer; Vice President, Head of Research & Development; Head of Clinical

Research Operations; and Vice President, Chief Business Officer, among others. These

resignations have complicated the Debtors’ efforts to operate the business and manage the

ongoing litigation.

               17.     Second, uncertainty over the future of the Debtors’ business is making

recruiting new talent difficult across business functions. The Debtors’ inability to recruit new

talent also impacts their ability to maximize the value of the estates for their stakeholders. A stay




                                                  7
19-08289-rdd     Doc 5     Filed 09/18/19     Entered 09/18/19 20:11:39         Main Document
                                             Pg 8 of 10


of active Pending Actions will help to relieve the pressure on the Debtors, and focus employees’

efforts on the productive tasks of preserving and improving the business while in bankruptcy.

               18.     The Pending Actions have also taken their toll on the Debtors’ ongoing

business. Counterparties are wary of dealing or cooperating with the Debtors because of the

uncertainties and risks associated with the Pending Actions and their drain on the Debtors’

financial and human resources. For example, negative public sentiment led multiple financial

institutions to refuse to work with Purdue, requiring management to spend precious time—

months in fact—securing replacement services. While staying active Pending Actions will

probably not ameliorate all concerns in this regard, it would at least help to assure counterparties

that the Debtors will have the financial and operational resources to focus on running their

business, rather than having to continue defending against the barrage of lawsuits while in

bankruptcy.

               19.     Decreasing all of the burdens discussed above is particularly important at

the outset of this proceeding because the Debtors’ Board and the Debtors’ Restructuring

Advisors will need to devote the substantial majority of their attention to operating the business

efficiently, ensuring that all bankruptcy reporting requirements are met, and negotiating with

appropriate estate stakeholders toward a resolution of the Pending Actions and, ultimately, a plan

of reorganization. The needs of the bankruptcy cases will likely impose even greater demands

on the Debtors’ management’s time than there had ever been before. Moreover, it is possible

that presently unknown challenges will arise during the course of the restructuring that may

require significant attention from management. In short, in order to allow the Debtors to devote

the requisite time and attention to these ongoing restructuring efforts, those Pending Actions that

are diverting management’s attention and resources need to be stayed. Staying active Pending


                                                 8
19-08289-rdd      Doc 5     Filed 09/18/19     Entered 09/18/19 20:11:39        Main Document
                                              Pg 9 of 10


Actions would allow the Debtors’ management to focus on maximizing the value of the Debtors’

estate for the benefit of all stakeholders.

                20.     To the extent that litigation is not stayed, not only will management’s time

be diverted from focusing on the Debtors’ restructuring, but the Debtors will also continue to

face crippling litigation costs that siphon value away from more productive uses. For example,

to the extent that Purdue is converted into a public benefit corporation to pursue development of

opioid overdose rescue medications, all of the value currently being diverted to pay litigation-

related costs is value that could be preserved for the benefit of appropriate estate stakeholders,

including, in that scenario, the American public.



                             [Remainder of page intentionally left blank]




                                                  9
19-08289-rdd   Doc 5   Filed 09/18/19    Entered 09/18/19 20:11:39   Main Document
                                        Pg 10 of 10
